Citation Nr: 0520999	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  95-32 135	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty with the Air Force from 
July 1976 to October 1977.  He thereafter served on active 
duty in the Navy from May 1978 to July 1979, when he was 
discharged under other than honorable conditions.  The record 
reflects that the RO in Muskogee, Oklahoma decided in May 
1980 that the character of the veteran's discharge for the 
period of service from May 1978 to July 1979 was a bar, and 
that he was not eligible for VA healthcare benefits under 
Chapter 17, Title 38, United States Code, as a result.  A 
letter dated in February 1995 informed the veteran that his 
discharge from service for the period from May 1978 to July 
1979 was a bar to VA benefits for that period of service.  He 
was given his appellate rights and did not appeal the 
decision.  Notably, his August 1993 claim for service 
connection for schizophrenia was based only on his military 
service from July 1976 to October 1977.  Thus, the Board will 
consider whether entitlement to the benefit sought may be 
granted based on the period of service from July 1976 to 
October 1977 only.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision by the 
RO in Little Rock, Arkansas that denied the appellant's claim 
for service connection for schizophrenia.  In February 1997, 
the Board issued a decision that upheld the RO's denial of 
service connection for schizophrenia.  The basis of the 
denial was that the appellant had not submitted a well-
grounded claim.  

The appellant appealed the February 1997 Board decision to 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court).  In 
March 1999, the Court remanded the case to the Board for 
additional development.  After obtaining an independent 
medical opinion, the Board once again denied the appellant's 
claim in May 2000.

Thereafter, the appellant appealed to the Court.  In August 
2002, the parties to the appeal filed a Joint Motion for 
Remand.  The basis for the Motion was that the Board had 
failed to provide an adequate statement of reasons and bases 
for its decision.  An Order of the Court, dated in October 
2002, granted the Joint Motion and vacated the Board's 
decision.  The issue on appeal was remanded for further 
development and readjudication.

In May 2003, the Board remanded the case for additional 
development.  The case was returned to the Board in June 
2005.


FINDINGS OF FACT

1.  The veteran's schizophrenia existed prior to active 
military service.

2.  The veteran's schizophrenia did not increase in severity 
beyond the natural progress of the disorder during his 
active, honorable military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
veteran's active, honorable military service; nor may it be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2004); 
70 Fed. Reg. 23027 (May 4, 2005) (to be codified at 38 C.F.R. 
§ 3.304(b) (2005)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran and his representative argue 
entitlement to service connection for schizophrenia premised 
on two basic theories.  First, it is argued that the 
veteran's condition was service incurred.  Second, it is 
argued that the veteran had a preexisting condition that was 
aggravated by his active service.



I.  Merits of the Veterans Claim

A.  Aggravation of Pre-Existing Condition

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  To rebut the 
presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003); 70 Fed. Reg. 23027 (May 4, 2005).  Concerning 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service-the second step necessary to 
rebut the presumption of soundness-a lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
38 U.S.C.A. § 1153.  If the presumption of sound condition is 
rebutted, "then the veteran is not entitled to service-
connected benefits."  Wagner, 370 F.3d at 1096.

In the veteran's case, the entrance examinations for each 
period of active service showed only normal findings.  
Reports of medical history completed during those times 
failed to identify any psychiatric problems.  However, 
medical opinions of record indicate that the veteran's 
psychiatric condition existed prior to any period of service.  
Likewise, statements from the veteran's mother confirm a pre-
service origin for behavioral problems that have been 
interpreted as representing the early stages of 
schizophrenia.

With respect to history reported by the veteran's mother in 
October 1993 and October 1995 statements, the Board notes 
that this evidence is competent only to the extent that she 
has articulated information concerning what was experienced, 
but not with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  

With respect to the presumption of soundness, the 
representative has asserted that lay statements submitted on 
the veteran's behalf are the only bases for a determination 
that the veteran's psychiatric disability existed prior to 
his active service.  In this regard, it has been argued that, 
just as a layperson's account of what a physician may or may 
not have diagnosed is not "medical evidence," similarly, 
such a statement does not constitute the type of evidence 
that would serve as the basis for the Board's finding that 
the psychiatric condition pre-existed service.  It has been 
asserted, therefore, that the appellant's account of a prior 
condition is thus an inadequate basis upon which the Board 
can conclude that he had a condition that pre-existed 
service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
facts in the instant case may be distinguished from those in 
Paulson, however, as the record in the veteran's case is not 
limited to lay statements, but also includes medical opinion 
based on evidence contained in the current record.

As noted above, the veteran's mother has provided statements 
to the effect that the veteran had notable developmental 
difficulties identified during his childhood.  In particular, 
it was noted that the veteran began hearing the sound of 
bells ringing and music in his head at about age 9 when he 
developed Bright's disease.  During his school years, he 
communicated as little as possible with others and was 
considered withdrawn and isolative.  The veteran's mother 
reported that when his guidance counselor asked him why he 
sat in the back of the room and did not take part in 
conversations, the veteran replied that he did not want 
anyone looking at him from behind and that sometimes when 
people talked to him, his head felt "overloaded."  Again, 
during his high school years, he continued to experience 
difficulty with socializing.  His mother described him as shy 
and a loner at the time he was graduated from high school and 
entered the Air Force.

Turning to the clinical evidence, the Board notes that the 
during the veteran's September 1993 VA hospital admission 
during which schizophrenia was first diagnosed, the veteran 
reported that he had a pre-service history of hearing voices.  
He stated that he had been a "loner" all of his life, that 
he had not been able to get along with others, and that he 
had felt that people were out to get him since his 
adolescence and teen-age years at least.

The report of a June 1995 VA psychological assessment shows 
that the veteran's childhood medical history was remarkable 
for seizure activity from ages 2 to 3, frequent head pain, 
Bright's disease, and complaints of hearing music and bells 
at about that time.  It was noted that all throughout his 
childhood, he had difficulty with socializing and tended to 
be a loner.  He was described as shy and sensitive.  The 
veteran's adjustment problems had been life-long.  In 
addition, it was noted that during his service he underwent a 
mental health evaluation, resulting in an impression of 
adjustment reaction to adult life.  After his hardship 
discharge from the Air Force and his subsequent enlistment in 
the Navy, the veteran was noted to have hallucinations with 
voices that took on a more persecutory content.  He continued 
in the pattern of avoiding all unessential interpersonal 
communication.  The examiner concluded that although 
schizophrenia was first diagnosed in 1993, it was 
"apparent" that the adjustment problems that he had in 
childhood/adolescence, and really became pronounced in his 
inability to adjust to the demands of early adulthood in the 
military, were prodromal to his developing schizophrenia.

A June 1995 medical statement from a Dr. Pang restates the 
veteran's pre-service history and indicates that symptoms, 
including hearing noises in his head, were noted in the 
veteran at a very early age.  He was noted to have heard 
voices inside his head as early as the seventh grade.  He was 
also noted to have experienced problems with authority in 
school as well as in service.  The examiner noted that the 
veteran's developmental history was typical for schizophrenia 
with signs of withdrawal and social isolation.

The Board requested an IME opinion in November 1999.  At that 
time, the Board requested that a specialist in psychiatry 
review the record and furnish an opinion with respect to the 
following questions:

1.  What is the correct diagnosis or 
diagnoses of the veteran's current 
psychiatric disorder(s)? 

2.  Is it possible to determine the date 
of onset of the veteran's current 
psychiatric disorder and, if so, what is 
the date of its onset?  

3.  If the veteran's current psychiatric 
disorder existed prior to his entry into 
military service in July 1976, was there 
an increase in the underlying disability 
during this period of military service, 
and, if so, was the increase beyond the 
natural progress of the condition?  

4.  Concerning the diagnosis of 
adjustment reaction of adult life 
recorded in August 1977, during the 
veteran's military service: were the 
symptoms that were then diagnosed as an 
adjustment reaction either the initial 
evidence of the veteran's psychiatric 
disorder or a prodromal phase of that 
condition?

With regard to the date of onset, the examiner indicated that 
the current psychiatric condition likely existed prior to 
service.  He stated,

Although it is difficult to determine the 
date of onset of schizophrenia based on 
psychiatric history, [the] patient's 
(prodromal) symptoms of schizophrenia 
probably started before he was in 
military service.

In December 2004, the veteran was afforded another 
examination for purposes of obtaining an opinion as to the 
etiology of his condition.  Following an examination of the 
veteran, and a review of his claims file, the examiner stated 
it was unlikely that the veteran's current schizophrenia 
began specifically during the time period from July 1976 
through October 1977, and that it was more likely that his 
schizophrenia first began in childhood and adolescence, which 
would also be described as the "prodromal phase."  It was 
noted that the examiner, a psychologist, had discussed the 
clinical interview with the veteran with the Chief of 
Behavioral Medicine at the VA Medical Center in Muskogee, who 
was Board certified in psychiatry, and that Chief 
independently reviewed the claims file and agreed with the 
findings in the report.

As set out above, the medical opinions of record are 
consistent in indicating that the veteran's psychiatric 
disorder pre-existed his entry into military service.  There 
are no medical opinions to the contrary.  As a consequence, 
the Board concludes that there is clear and unmistakable 
evidence that the veteran's psychiatric disability existed 
prior to active service.

With respect to the question of aggravation, the Board notes 
that the October 1993 statement from the veteran's mother 
indicated that the veteran was overwhelmed by his military 
experience and called home often to complain.  In particular, 
she states that he was overwhelmed by living in close 
quarters with others, the responsibilities, and the pressures 
of performing his duties.  

Dr. Pang in his June 1995 statement reported the following:

He clearly is reporting voices since the 
seventh grade although he appeared to 
deal with them the best way that he 
could, although it did cause some 
significant problem.  He also reports 
that during the time that he was in the 
military that he continued to hear 
voices.  In essence, he appears to have 
had a "process" schizophrenia which in 
the history shows some predisposing 
factors and declining functioning over 
the last several years. . . . Of course 
it is not that uncommon in the history or 
the early manifestations of schizophrenia 
to be managed by an individual but with 
the process of emotional maturity that 
this stress can cause an exacerbation of 
symptoms which can sometimes bring this 
to treatment.  

The diagnosis of adjustment reaction of adult life was 
recorded in service in August 1977.  However, no actual 
treatment was provided for any psychiatric disability during 
the veteran's first period of active service.  The veteran 
and his representative indicated that the absences without 
leave that marked the final period of service were a 
manifestation of his developing condition.  This matter has 
been taken into consideration.  Nevertheless, the veteran did 
not appear to undergo an increase in the underlying 
disability during his service.  The behavioral patterns noted 
in service do not vary from those noted during the veteran's 
school days.  The withdrawal, isolation and auditory 
hallucinations are the same features that were exhibited 
during the veteran's childhood.  The Court has held that 
temporary or intermittent inservice flare-ups of a pre-
service condition without evidence of worsening of the 
underlying condition are not sufficient to be considered 
aggravation in service.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

As indicated above, the Board requested an IME opinion in 
November 1999.  That opinion indicates that the current 
psychiatric condition was probably not aggravated by military 
service.  It states,

It is . . . difficult to determine 
whether military service changed the 
natural course of [the] veteran's 
schizophrenia.  Based on the medical 
records, it took 15 years after military 
service for the patient to be diagnosed 
with schizophrenia.  Therefore, it seems 
unlikely that military service 
precipitated or aggravated [the] 
veteran's illness as there are no 
inpatient or outpatient records of any 
worsening in his condition and/or 
antipsychotic treatment until he was 
diagnosed with schizophrenia [in 1993].

In conclusion, after carefully reviewing 
all the records, it is unlikely that the 
course of this veteran's illness was 
changed by military service.  Therefore, 
even though the patient has a diagnosis 
of schizophrenia that started before the 
military service (at least the prodromal 
symptoms), it would be difficult to find 
a nexus of direct link of the veteran's 
illness to the military service to make 
him eligible for service connection.

Similarly, when the veteran was examined by VA in December 
2004, the opining psychologist and psychiatrist indicated 
that it was unlikely that the veteran's disorder was 
aggravated by service.  The report states,

[W]hile [the veteran] had obvious adjustment 
problems in the military[,] his current 
schizophrenia symptoms were unlikely aggravated 
beyond 'the natural progress of the condition' 
during that period of time in question[,] i.e., 
July 1976 through October 1977[,] to the extent 
that it would create a direct cause and effect 
relationship to his current present day problems.

The opinions of Dr. Pang, the IME, and the VA psychologist 
and psychiatrist in December 2004 are remarkably similar in 
finding that the veteran's pre-existing disorder did not 
increase in severity beyond the natural progress of the 
disorder during his period of active, honorable military 
service.  Consequently, the Board concludes that there is 
clear and unmistakable evidence that the disorder was not 
aggravated therein.  The presumption of soundness is 
therefore rebutted, and "the veteran is not entitled to 
service-connected benefits."  See Wagner, supra.

The Board acknowledges that the VA psychologist who evaluated 
the veteran in June 1995 indicated that the veteran's 
childhood adjustment problems "really became pronounced" 
with the demands of early adulthood in the military, thus 
suggesting that the disability may have increased in severity 
during his first period of service or within one year 
thereafter.  However, it appears from a review of the 
psychologist's opinion that his conclusion in that regard was 
based on an assumption that the veteran first began to have 
hallucinations in the Navy.  This is not accurate.  As noted 
above, and in multiple places throughout the record, the 
veteran has consistently reported having had hallucinations 
prior to service.  Accordingly, the VA psychologist's opinion 
on this matter appears to be based on an inaccurate factual 
premise and, as such, is entitled to no probative value on 
this particular question.


B.  Direct Service Connection and 38 U.S.C.A. § 1112

As noted immediately above, it is the Board's conclusion that 
the veteran's psychiatric disorder clearly and unmistakably 
pre-existed service and was not aggravated thereby.  Implicit 
in that conclusion is a determination that service connection 
cannot be established on a direct basis.  Nevertheless, the 
Board has been instructed, by way of the Court's Order 
granting the parties' August 2002 Joint Motion in this case, 
to further address the matter of the veteran's entitlement to 
direct service connection for his disorder.  Specifically, 
the Board is requested to further address the question of 
whether the veteran's condition manifested either during a 
period of active service, or during the one year following 
his period of honorable service.

In this regard, the Board notes that service connection may 
be established on a "direct" basis for disability resulting 
from personal injury suffered or disease contracted in line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (pertaining to 
requirements for "direct" service connection).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  In addition, service 
connection for certain diseases, such as schizophrenia, may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
See Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) 
(holding that the presumptions set out in 38 U.S.C.A. § 1112 
apply to pre-service disabilities, as well as to disabilities 
first manifested after service).  This presumption may be 
rebutted by affirmative and competent evidence to the 
contrary.  38 U.S.C.A. § 1113.

Even assuming, for purposes of argument, that the veteran was 
sound on entry into his first period of service, the Board 
finds that the preponderance of the evidence is against a 
finding of direct or presumed service connection.  None of 
the medical opinion evidence of record indicates that the 
veteran's psychotic symptoms first began during a period of 
service, or during the one-year period following his 
separation from honorable service.  To the contrary, each of 
the opinions indicates that there is a likelihood that such 
symptoms pre-existed service.  The fact that some of the 
opining examiners have described the veteran's symptoms in 
childhood and adolescence as "prodromal" does not detract 
from the fact that such symptoms were symptoms of 
schizophrenia.  Indeed, the report of the December 2004 VA 
examination indicates, in effect, that such symptoms are part 
of the "prodromal phase" of schizophrenia, and signal the 
onset of the disorder.  See also Dorland's Illustrated 
Medical Dictionary 1358 (28th ed. 1994) (defining 
"prodromal" as "premonitory; indicating the onset of a 
disease or morbid state") (emphasis added).

The Board acknowledges that the VA psychologist who evaluated 
the veteran in June 1995 suggested that an initial diagnosis 
of schizophrenia could have been made as early as the 
veteran's second period of service if his paranoia had not 
prevented him from revealing his hallucinations, and that the 
independent medical examiner in November 1999 indicated that 
it was possible that the in-service diagnosis of adjustment 
reaction of adult life was an early presentation of 
schizophrenia.  The Board also acknowledges that Dr. Pang 
indicated in June 1995 that the veteran appeared to have a 
"process schizophrenia which in the history shows some 
predisposing factors and declining function over the last 
several years."  Notably, however, none of these examiners 
has suggested that the veteran's condition actually began 
during a period of service, or within one year of his 
separation from his honorable period of service.  Rather, 
what they suggest is that, although a firm diagnosis of 
schizophrenia may not have been possible until after 
adolescence-perhaps during a time of service or soon 
thereafter-the underlying condition likely began well before 
his entry into the military.  As such, they provide no 
support for the conclusion that the veteran's psychosis was 
first manifested in service or within one year of his period 
of honorable service.

The Board has considered whether the veteran's schizophrenia 
may be service connected on the basis of presumed aggravation 
under 38 U.S.C.A. § 1112 and the Federal Circuit's decision 
in Splane, and has concluded that it cannot.  This is true 
because, even assuming that the veteran's disability was of 
sufficient severity at some point during the one-year period 
following his separation from honorable service to warrant a 
10 percent evaluation under the applicable VA rating code, 
the greater weight of the evidence clearly shows that his 
disability was not, in fact, aggravated by service.  See 
discussion, Part I.A, above.  As such, the presumption set 
out in § 1112 and Splane is rebutted.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that VA sent the veteran a VCAA 
notice letter in September 2003 that informed him of the 
information and evidence necessary to substantiate a claim 
for service connection.  With regard to elements (2) and (3), 
the Board notes that September 2003 letter also notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records from the military, and records 
from VA hospitals, the Social Security Administration, the 
National Personnel Records Center, State or local 
governments, private doctors and hospitals, and current or 
former employers, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  Finally, with respect to element (4), 
the Board notes that the September 2003 letter expressly 
asked the veteran to send any medical reports had, and 
requested that he "send us any additional information."

The Board acknowledges that the aforementioned letter was 
sent after the RO entered its decision on the veteran's claim 
in August 1994.  In this case, however, the unfavorable RO 
decision was already decided by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, 18 Vet. App. 
at 120, that where, as here, the Section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in failing to provide such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.

Here, as noted above, the notification requirements of the 
VCAA have been satisfied.  Accordingly, and because the 
veteran has been given a reasonable opportunity to respond to 
the notice, there is no risk of prejudice posed to the 
veteran by virtue of the fact that the notice was sent after 
the RO's initial decision.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.
 
In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined by VA and 
an independent medical opinion has been procured.  Records of 
his VA treatment have also been obtained, as have his service 
medical records, his service personnel records, and reports 
from private care providers and the SSA.  The veteran has not 
identified anything additional that needs to be procured.  
Consequently, no further development action is necessary.

The Board notes that the veteran's representative has 
challenged the validity of the November 1999 opinion of the 
independent medical expert (IME) on grounds that the Board 
failed to retain the curriculum vitae of the expert.  It is 
argued that the holding of Thurber v. Brown, 5 Vet. App. 119 
(1993), is violated by the Board's failure to retain and 
associate a copy of the expert's curriculum vitae with the 
veteran's claims folder.  It is argued that having a 
reasonable opportunity to respond to an independent medical 
opinion clearly includes the right to access to as well as 
inclusion of the record of the expert's curriculum vitae, and 
that the failure of the Board to provide the veteran's 
representative with this information violates the spirit and 
the meaning of Thurber.  The veteran's representative has not 
produced any law to support his position, however.  Thurber 
concerns the Board's use of medical treatises or texts in 
support of its decision, and holds that the Board must 
provide a claimant with reasonable notice of such evidence, 
the reliance proposed to be placed on it, and a reasonable 
opportunity for the claimant to respond to it.  It does not 
address the Board's use of medical expert opinions or, more 
specifically, the point raised by the representative, that 
is, whether the Board must obtain and make available to the 
claimant the curriculum vitae of an IME.  The Board notes 
that the record does not contain the curriculum vitae of any 
of the medical professionals whose opinions are contained in 
the record.  

The Board further notes that the representative has expressed 
objection to the questions that were presented to the IME.  
The representative has stated that the questions framed are 
confusing, misleading and create the clear impression that 
the Board was not securing the evidence to determine the 
correct outcome, but rather to support its predetermined 
outcome.  In particular, the representative argued that the 
use of the term "date of onset of current psychiatric 
disorder" seeks a medical opinion which is neither relevant 
nor dispositive of the issue before the Board.  The 
representative argued that the issue before the Board was not 
a matter of date of onset but "rather whether there is a 
basis in the medical evidence for a 'temporal relationship' 
between the symptoms experienced by this veteran in-service 
and the 'resulting' disability suffered by the veteran."  
Likewise, the representative indicates that the physician's 
unfavorable response was influenced by the way the question 
was framed.  

As noted above, the veteran and his representative have 
presented two separate theories of entitlement, including 
service incurrence and aggravation of a preexisting 
disability.  The question addressed to the IME concerning the 
"date of onset" was framed to assist the Board in 
determining which of these two avenues of possible 
entitlement was applicable.  

The veteran's representative has stated that the IME report 
notes the veteran entered the Navy within a year of his 
separation from the Air Force and that the latter period of 
service was marked by extended periods of absences without 
leave.  The report also notes that letters on file from the 
veteran's mother and acquaintances indicated that the 
veteran's behavior changed significantly during his service 
in the Air Force.  Further, the report is noted to support, 
in the representative's opinion, the development of 
disability within one year of service discharge.  Thus, the 
representative's own assessment of the IME opinion would not 
indicate a biased review of the record or a skewed 
perspective with respect to the facts of the case.  

The representative also contends that the third question was 
equally confusing and misleading and generated an 
inconsistent and confusing response.  In particular, it is 
noted that the physician does not address the issue of 
whether there was an increase in pre-existing underlying 
disability during active service and clearly does not 
evaluate the issue of whether there was an increase beyond 
the natural progress of the condition.

In this regard, the Board notes that, although the examiner 
did not utilize the precise nomenclature, in essence he 
responded that the current psychiatric condition existed 
prior to service and was probably not aggravated by military 
service.  Although the representative argues that the IME 
opinion should be withdrawn from the record, he has not 
presented convincing arguments in support of his request.  
Aside from the use of the term "date of onset" in the 
questions posed to the IME, and the lack of curriculum vitae 
in the record, the arguments are rather general, vague 
assertions that the opinion is inadequate and/or biased.  The 
regulation concerning the Board's use of such opinions, 
38 C.F.R. § 20.901(d), makes it clear that the question of 
whether an IME is appropriate is for the Board to consider, 
and the Board finds no basis in the record upon which to 
withdraw the opinion.


ORDER

Service connection for schizophrenia is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


